In an action to recover damages for personal injuries, the defendant Raul Ruiz appeals from an order of the Supreme Court, Kings County (Bernstein, J.), dated October 1, 1997, which granted the plaintiffs motion to restore the action to the trial calendar.
Ordered that the order is affirmed, with costs.
“ ‘A party seeking to restore a case to the trial calendar after it has been dismissed pursuant to CPLR 3404 must demonstrate the merits of the case, a reasonable excuse for the delay, the absence of an intent to abandon the matter and a lack of prejudice to the nonmoving party ” (Rivers v Jamaica Water Supply Co., 250 AD2d 661, quoting Civello v Grossman, 192 AD2d 636). The plaintiff satisfied this standard. Miller, J. P., Thompson, Pizzuto, McGinity and Luciano, JJ., concur.